USCA4 Appeal: 22-6318      Doc: 15         Filed: 10/21/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6318


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JOHNATHAN SIMRELL BROUGHTON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:15-cr-00189-WO-1)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Johnathan Simrell Broughton, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6318         Doc: 15     Filed: 10/21/2022     Pg: 2 of 2




        PER CURIAM:

              Johnathan Simrell Broughton appeals the district court’s order denying his motion

        for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Upon review, we

        discern no abuse of discretion in the district court’s determination that the 18 U.S.C.

        § 3553(a) factors weighed against granting Broughton relief. See United States v. High,

        997 F.3d 181, 185 (4th Cir. 2021) (stating standard of review). We therefore affirm the

        district court’s order. United States v. Broughton, No. 1:15-cr-00189-WO-1 (M.D.N.C.

        Feb. 25, 2022). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2